Title: From George Washington to Brigadier General Anthony Wayne, 18 September 1777
From: Washington, George
To: Wayne, Anthony



Readg Furnace [Pa.] 6 OClock P.M. [18 September 1777]
Dr Sir

I have this Instt recd yours of ½ after 3 Oclock—having wrote twice to you already to move forward upon the Enemy, I have but little to add—Genl Maxwell & Potter are order’d to do the same (being at Pottss Forge)—I could wish you & those Genl would act in conjunction, to make your advances more formidable but I would not have too much time delayed on this Acct. I shall follow as speedily as possible with jaded men. some may probably go of immediately, if I find they are in a condition for it. The horse are almost all out upon the Patrole—Cartridges have been orderd for you—give me the earliest Information of every thing Interesting & of your moves that I may know how to govern mine by them—the cutting of the Enemys Baggage would be a great matter—but take care of Ambuscades. Yrs Sincerely

G. Washington

